Title: From Thomas Jefferson to Albert Gallatin, 2 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Sep. 2. 08.
                  
                  I inclose you the cases of Thorndike of Mass. & Barney of R.I. recieved by yesterday’s post, which appearing to have nothing taking them out of the common rule, you will be pleased to dispose of them according to that. Thorndike’s ground is that he was out of the state of Mass. during the whole time permits were allowed. if he had been out of the US. the case would have merited consideration: but the knolege of the law, & of the permissions under it, must be presumed to be known through all the US.   Should we conclude to permit vessels to go for salt? this must depend on the quantity on hand, of which, in your position, you can judge best. if we are to do it, Barney’s may begin the business on that principle; but not on the one he alledges of the late reciept of a letter.   I propose to be at Washington on the 1st. of October. the newspapers tell us of dispatches from mr Pinckney; but mr Madison had not recieved them the day before yesterday. Affectionate salutations.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I appoint Eugene Sullivan at West point. Rose turns out to be a great sot. in a letter of Aug. 15. Genl. Dearborne sais ‘from the report made by the best informed block builders at N. York the expence as estimated would amount to almost one million of Dollars, & I have been obliged to postpone the erection of the line of blocks & chains for further consideration.’ this mortifies me extremely. for altho’ I should be for allowing the million, our appropriation will not bear it, and we ought not to begin a thing which will go beyond that without consulting Congress. it was my hope to have left all the Seaport towns in a state of defence; but this & our unfortunate disappointments at N. Orleans, will leave these two important places unfinished.
                  
               